Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claims 1-13 is the inclusion therein of the limitations of wherein when the recording command is an instruction to record, in an area of the recording medium including an area within the overlapping range in the nozzle arrangement direction, a specific image whose length in the nozzle arrangement direction is equal to or less than an arrangement range of the plurality of nozzles of the head unit, the controller controls the two head units to cause only one of the two head units to record the specific image. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
U.S. Patent 10,723,124 to Hasegawa is considered to be the closest prior art which discloses a recording unit including a first nozzle group in which a plurality of first nozzles are arrayed in an alignment direction and a second nozzle group in which a plurality of second nozzles are arrayed in the alignment direction, the recording unit being configured to record dots by discharging a droplet onto a recording medium while moving relatively in a first direction that intersects with the alignment direction; and a control unit, wherein the first nozzle group and the second nozzle group are provided so that positions of the plurality of first nozzles of the first nozzle group in an end region on one side in the alignment direction and positions of the plurality of second nozzles of the second nozzle group in an end region on the other side in the alignment direction overlap in a second direction that intersects with the first direction, the control unit is configured to control the recording unit to record, on the recording medium: a first pattern recorded by the plurality of first nozzles at positions not overlapping the plurality of second nozzles in the second direction; a second pattern recorded by the plurality of second nozzles at positions not overlapping the plurality of first nozzles in the second direction; and a third pattern recorded by the plurality of first nozzles and the plurality of second nozzles overlapping one another in the second direction, the third pattern is formed of a fourth pattern adjacent to the first pattern, a fifth pattern adjacent to the second pattern, and a sixth pattern sandwiched between the fourth pattern and the fifth pattern, the sixth pattern includes a first raster line and a second raster line, in the first raster line, a first dot group in which first dots are successively formed by the plurality of first nozzles in the first direction and a second dot group in which second dots are successively formed by the plurality of second nozzles in the first direction are alternately formed in the first direction, in the second raster line, the second dots adjacent to the first dots of the first raster line in the second direction and the first dots adjacent to the second dots of the first raster line in the second direction are formed in the second direction, and in the fourth pattern and the fifth pattern, the first dots and the second dots are alternately formed in the first direction. (see claim 4)
U.S. Patent 8,721,017 to Yamaguchi et al. is considered to be another pertinent prior art which discloses a printing apparatus comprising: a print head having first and second chips on each of which a plurality of print elements are aligned in a predetermined direction, the plurality of print elements in the first chip and the plurality of print elements in the second chip being deviated from each other in a direction crossing the predetermined direction, the first chip having a first portion that is part of the plurality of print elements, the second chip having a second portion that is part of the plurality of print elements, the first portion and the second portion being overlapped in the predetermined direction, the first portion including a first print element, and the second portion including a second print element; a driving unit configured to time-divisionally drive the plurality of print elements in the first chip and the plurality of print elements in the second chip, the first print element and the second print element being driven at the same timing; and a moving unit configured to perform relative movement between the print head and a print medium in a moving direction across the predetermined direction so as to print image on the print medium, wherein a print position printed by the first print element and a print position printed by the second print element correspond to each other in the scanning direction. (see claim 9)
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853